In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                 No. 02-20-00089-CR

WILLIAM EDWARD MUIRHEAD,                   §   On Appeal from the 78th District
Appellant                                      Court

                                           §   of Wichita County (59,229-B)

V.                                         §   September 30, 2021

                                           §   Memorandum Opinion by Justice
                                               Birdwell

                                           §   (nfp)
THE STATE OF TEXAS

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.


                                      SECOND DISTRICT COURT OF APPEALS


                                      By /s/ Wade Birdwell
                                         Justice Wade Birdwell